 Case 18-16795-elf          Doc 46       Filed 08/22/19 Entered 08/22/19 14:22:53                  Desc Main
                                         Document      Page 1 of 2
                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: James L. Edmonds
                                  Debtor(s)                                           CHAPTER 13

NATIONSTAR MORTGAGE LLC D/B/A MR.
COOPER
                     Movant
           vs.                                                                      NO. 18-16795 ELF

James L. Edmonds
                                  Debtor(s)

William C. Miller Esq.
                                  Trustee                                         11 U.S.C. Section 362

              MOTION OF NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER
                     FOR RELIEF FROM THE AUTOMATIC STAY
                               UNDER SECTION 362

         1.       Movant is NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER.

         2.       Debtor(s) is/are the owner(s) of the premises 1600 Ashbourne Road, Elkins Park, PA 19027,

 hereinafter referred to as the mortgaged premises.

         3.       Movant is the holder of a mortgage, original principal amount of $312,240.00 on the

 mortgaged premises that was executed on August 31, 2012. Said mortgage was recorded on September 4,

 2012 at Book 01345, Page 01357. The Mortgage was subsequently assigned to Movant by way of

 Assignment of Mortgage recorded on August 18, 2016, at Book 14188, Page 01586 in Montgomery County.

 Attached are redacted copies of any documents that support the claim, such as promissory notes, purchase

 order, invoices, itemized statements of running accounts, contracts, judgments, mortgages, and security

 agreements in support of right to seek a lift of the automatic stay and foreclose if necessary.

         4.        William C. Miller Esq., is the Trustee appointed by the Court.

         5.       The commencement and/or continuation of the mortgage foreclosure proceedings by reason

 of non-payment of monthly mortgage payments were stayed by the filing of a Chapter 13 Petition in

 Bankruptcy by the Debtor(s).

         6.       Debtor(s) has/have failed to make the monthly post-petition mortgage payments in the

 amount of $2,818.65 for the months of June 2019 through August 2019. The debtor’s suspense balance is

 $242.77.
Case 18-16795-elf           Doc 46      Filed 08/22/19 Entered 08/22/19 14:22:53                Desc Main
                                        Document      Page 2 of 2
        7.        In addition to the other amounts due to Movant reflected in this Motion, as of the date

hereof, in connection with seeking the relief requested in this Motion, Movant has also incurred $850.00 in

legal fees and $181.00 in legal costs. Movant reserves all rights to seek an award or allowance of such fees

and expenses in accordance with applicable loan documents and related agreements, the Bankruptcy Code

and otherwise applicable law.

        8.        The total amount necessary to reinstate the loan post-petition is $8,213.18 (plus attorney’s

fees & costs).

        9.        Debtor is currently delinquent in plan payments to the Chapter 13 Trustee in the amount of

$324.00.

        10.      Movant is entitled to relief from stay for cause.

        11.       This motion and the averments contained therein do not constitute a waiver by Movant of

its right to seek reimbursement of any amounts not included in this motion, including fees and costs, due

under the terms of the mortgage and applicable law.

        WHEREFORE, Movant prays that an Order be entered modifying the Stay and permitting Movant to

proceed with its mortgage foreclosure on the mortgaged premises, and to allow the Sheriff's Grantee to take

any legal action to enforce its right to possession of the mortgage premises. Further, Movant prays that an

Order be entered awarding Movant the costs of this suit, reasonable attorney's fees in accordance with the

mortgage document and current law together with interest.


                                                          /s/ Rebecca A. Solarz, Esquire
                                                           Rebecca A. Solarz, Esquire
                                                           KML Law Group, P.C.
                                                           701 Market Street, Suite 5000
                                                           Philadelphia, PA 19106-1532
                                                           Phone: (215) 627-1322 Fax: (215) 627-7734
                                                          Attorneys for Movant/Applicant
